PER CURIAM.
Devakiruba J. Haywood appeals the district court’s order granting summary judgment to the Defendant on her Title VII claim of discrimination based on national origin. See 42 U.S.C. §§ 2000e-2000e-17 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Haywood v. Electrolux Home Prods. Inc., No. CA-03-259-826AK (D.S.C. Aug. 25, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.